Case: 16-31171      Document: 00514234886         Page: 1    Date Filed: 11/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-31171                                  FILED
                                  Summary Calendar                        November 13, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
GRANVILLE ROSE,

                                                 Plaintiff-Appellant

v.

CAMILLE BURAS; EDDIE JORDAN; AUTHER MOREL; FLOYD TRUHILL;
MYRTLE GATHE THOMPSON; STACEY THOMPSON; LATOYA GATHE;
LOUISIANA STATE; UNIDENTIFIED PARTIES; MARTIN REGAN; KARLA
BAKER; ARIS COX; THOMAS CALOGERO; AARON RIVES; JAMES BUDDY
CALDWELL, Attorney General, State of Louisiana,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-880


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Granville Rose filed this 42 U.S.C. § 1983 suit against several defendants
to raise several claims concerning his conviction for sexual battery.                         The
district court dismissed the suit as barred by Heck v. Humphrey, 512 U.S. 477



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31171    Document: 00514234886     Page: 2   Date Filed: 11/13/2017


                                 No. 16-31171

(1984), and denied the Federal Rule of Civil Procedure 60(b) motion that Rose
filed with respect to that judgment. Rose now appeals the district court’s
denial of his Rule 60(b) motion, and he has also filed several motions with this
court requesting various forms of relief. Rose has not shown that the district
court abused its discretion by denying his Rule 60(b) motion. See Diaz v.
Stephens, 731 F.3d 370, 374 (5th Cir. 2013). The judgment of the district court
is AFFIRMED, and all outstanding motions are DENIED.




                                       2